Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/07/2021, 12/30/2021, 02/07/2022, 02/11/2022, 04/18/2022, 04/25/2022, 06/24/2022 and 08/19/2022 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 09/07/2021 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 26-38 and 40-48 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wilson et al. US 2013/0285681 (Provided by Applicant; Hereinafter Wilson).
Regarding claim 26, Wilson teaches a smart case (100) for monitoring the state of a content (1210) in a content compartment (1206) (Fig. 1; Abstract; [0108]; smart package for monitoring the state of a medication blister card), wherein the case comprises: 
(1) an electronics module (102) (Fig. 5; [0108]; wherein the smart package comprises: a reusable electronic sensor monitoring tag 14 (electronics module)); and 
(2) a detection module (104) (Fig. 5; [0108]; a conductive grid 16 (detection module)) that includes: 
(i) a housing (302) having a lid (318) and a body (316), wherein the lid is movable relative to the body (Fig. 1; [0108]; monitoring package (housing) having a cover 10 (lid) and bottom layer (body), wherein the cover is movable relative to the bottom layer); 
(ii) the content compartment (Fig. 1; [0108]; package substrate); and 
(iii) a sensor array (1208) that is operatively coupled with the content (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88); wherein the electronics module includes electronic circuitry (112) that is configured to measure a first parameter across a portion of the content compartment (Figs. 1, 2A, 5; [0108, 0112, 0160]; electronic sensor monitoring tag 14 includes electronic circuitry).
Regarding claim 27, Wilson further teaches the case of claim 26 wherein the sensor array includes a plurality of electrodes (1216) ([0124, 0162, 0163]; electrode, plates) that is electrically coupled with the content, wherein the electronic circuitry is configured to generate a map of the parameter by making pair-wise measurements of an electrical parameter among the electrodes of the plurality thereof (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88), and wherein the electrical parameter is selected from the group consisting of resistance, impedance, and capacitance (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88).
Regarding claim 28, Wilson further teaches the case of claim 26 wherein the sensor array includes a plurality of electrodes (1216) ([0124, 0162, 0163]; electrode, plates) that is electrically coupled with the content, and wherein the electronic circuitry is configured to generate a map of the parameter within the content compartment by performing a measurement technique via the plurality of electrodes, the measurement technique being selected from the group consisting of electrical impedance tomography (EIT) and electrical capacitance tomography (ECT) (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88).
Regarding claim 29, Wilson further teaches the case of claim 27 wherein the lid includes a first electrode of the plurality of electrodes (Fig. 1; [0108]; cover 10).
Regarding claim 30, Wilson further teaches the case of claim 27 wherein the content compartment includes a sidewall (1214) that includes a first electrode of the plurality of electrodes ([0124, 0162, 0163]; electrode, plates).
Regarding claim 31, Wilson further teaches the case of claim 26 wherein the sensor array includes a plurality of electrodes that includes a first electrode (1306-1) and a second electrode (1306-2), and the content compartment includes a bottom (1212) that includes the first electrode and the lid includes the second electrode ([0124, 0162, 0163]; electrode, plates).
Regarding claim 32, Wilson further teaches the case of claim 31 wherein the lid includes a plurality of lid sub-portions (1312) and at least one of the first electrode and second electrode includes a plurality of sub-electrodes (1306-1A through 1306-1C and/or 1306-2A through 1306-2C) (Fig. 1; [0108]; cover 10).
Regarding claim 33, Wilson further teaches the case of claim 26 wherein the content compartment includes: a wall (1402) that is deformable; a nozzle that enables ejection of the content; and wherein the sensor array includes a strain sensor (1404) configured to provide an electrical signal in response to deformation of the wall, and wherein the first parameter is induced strain in the wall (Fig. 1; [0108]; package substrate).
Regarding claim 34, Wilson further teaches the case of claim 26 wherein the content compartment includes a plurality of sub-compartments (1502), each sub-compartment including: a dispense hole (1504); and a check valve (1510) for inhibiting the passage of the content through its respective dispense hole in the absence of pressure on the content (Fig. 1; [0108]; package substrate).
Regarding claim 35, Wilson further teaches the case of claim 26 wherein the content compartment includes at least one recess (1222) that is configured to locate at least a portion of the content (Fig. 1; [0108]; package substrate).
Regarding claim 36, Wilson further teaches the case of claim 26 further including a biosensor (348) that is configured to measure a user parameter selected from the group consisting of bio-impedance and bio-potential (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88).
Regarding claim 37, Wilson further teaches the case of claim 26 further comprising an environmental sensor (350) that provides an output signal based on at least one of an environmental factor and a user condition, wherein the electronics module is further configured to provide an alert to the user based on the output signal (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88).
Regarding claim 38, Wilson further teaches the case of claim 26 wherein the content compartment is configured to accept the content as contained in a peel-away blister pack (Fig. 1; [0108]; package substrate).
Regarding claim 40, Wilson teaches a method for monitoring the state of a content (1210) in a content compartment (1206) (Fig. 1; Abstract; [0108]; smart package for monitoring the state of a medication blister card), wherein the method comprises: 
(1) providing a sensor array (1208) that is operatively coupled with the content (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88); 
(2) measuring a first parameter across a portion of the content compartment via the sensor array (Figs. 1, 2A, 5; [0108, 0112, 0160]; electronic sensor monitoring tag 14 includes electronic circuitry); and 
(3) estimating the state of the content based on the measured first parameter (Figs. 1, 2A, 5; [0108, 0112, 0160]; electronic sensor monitoring tag 14 includes electronic circuitry).
Regarding claim 41, Wilson further teaches the method of claim 40 wherein the sensor array (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88) is provided such that it includes a plurality of electrodes (1216) that is operatively coupled with the content ([0124, 0162, 0163]; electrode, plates), and wherein the method further comprises: (4) performing pair-wise measurements of an electrical parameter between each pair of electrodes in the plurality thereof; and (5) generating a map of the first parameter over the portion of the content compartment, wherein the first parameter is based on the electrical parameter (Figs. 1, 2A, 5; [0108, 0112, 0160]; electronic sensor monitoring tag 14 includes electronic circuitry).
Regarding claim 42, Wilson further teaches the method of claim 40 wherein the sensor array is provided such that it includes a plurality of electrodes (1216) that is operatively coupled with the content ([0124, 0162, 0163]; electrode, plates), and wherein the method further comprises (4) generating a map of the parameter within the content compartment by performing a measurement technique via the plurality of electrodes, the measurement technique being selected from the group consisting of electrical impedance tomography (EIT) and electrical capacitance tomography (ECT) (Figs. 1, 2A, 5; [0108, 0112, 0160]; electronic sensor monitoring tag 14 includes electronic circuitry).
Regarding claim 43, Wilson further teaches the method of claim 40 wherein the sensor array is provided such that it includes a plurality of electrodes (1216) that is operatively coupled with the content, and wherein the lid comprises at least one electrode of the plurality thereof ([0124, 0162, 0163]; electrode, plates).
Regarding claim 44, Wilson further teaches the method of claim 40 further comprising (4) providing a case (1200) comprising a housing (1202) (Fig. 1; [0108]; monitoring package (housing)) that includes the content compartment (Fig. 1; [0108]; monitoring package (housing)), wherein the content compartment includes a sidewall, and wherein the sensor array is provided such that it includes a plurality of electrodes (1216) that is operatively coupled with the content, and wherein the sidewall comprises at least one electrode of the plurality thereof (Fig. 1; [0108]; monitoring package (housing)).
Regarding claim 45, Wilson further teaches the method of claim 40 further comprising (4) providing a case (1300)  (Fig. 1; Abstract; [0108]; smart package) comprising a housing (1202) that includes the content compartment (Fig. 1; [0108]; monitoring package (housing)), wherein the content compartment includes a bottom (1212), and wherein the sensor array is provided such that it includes a plurality of electrodes that includes a first electrode (1306-1) and a second electrode (1306-2), and wherein the bottom includes the first electrode and the lid includes the second electrode ([0124, 0162, 0163]; electrode, plates).
Regarding claim 46, Wilson further teaches the method of claim 45 wherein the case is provided such that the lid includes a plurality of lid sub-portions (1312) (Fig. 1; Abstract; [0108]; smart package), and wherein the sensor array is provided such that at least one of the first electrode and second electrode includes a plurality of sub-electrodes (1306-1A through 1306-1C and/or 1306-2A through 1306-2C) ([0124, 0162, 0163]; electrode, plates).
Regarding claim 47, Wilson further teaches the method of claim 40 further comprising (4) providing a case (1200) comprising a housing (1202) that includes the content compartment (Fig. 1; [0108]; monitoring package (housing)), wherein the content compartment includes a wall (1402) that is deformable, and wherein the sensor array is provided such that it includes a strain sensor (1404) configured to provide the first parameter as a deformation of the wall (Fig. 1; [0108]; monitoring package (housing)).
Regarding claim 48, Wilson further teaches the method of claim 40 further comprising: (4) providing an environmental sensor (350) that provides an output signal based on at least one of an environmental factor and a user condition; and (5) issuing an alert to the user based on the output signal (Figs. 1, 2A, 5; [0111, 0112, 0118]; sensors; 56, 58, 88).
Allowable Subject Matter
7.	Claims 39 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 39, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 26,
“…wherein the housing has an open state that enables access to the content compartment and a closed state that prevents access to the content compartment, and wherein the housing includes: a catch (326) and a clasp (322), wherein at least one of the catch and clasp is electronically actuatable, and wherein the catch and clasp are configured to (1) engage and hold the housing in the closed state when the at least one of the catch and clasp is unactuated and (2) disengage and enable the open state when the at least one of the catch and clasp is actuated; and at least one of a camera (346) and a fingerprint sensor configured to acquire a user feature, the user feature being selected from the group consisting of a user image and a fingerprint; wherein the electronic circuitry is configured to disengage the catch and clasp and enable relative motion between the lid and the body based on the acquired user feature.”
10.	Regarding claim 49, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 40,
“…further comprising: (4) providing a case (1200) comprising: (i) a housing (1202) that includes the content compartment, wherein the housing is controllable between an open state that enables access to the content compartment and a closed state that prevents access to the content compartment; and (ii) a sensor that includes at least one of a camera (346) and a fingerprint sensor, the sensor being configured to acquire a user feature that is selected from the group consisting of a user image and a fingerprint; and (5) controlling the state of the housing based on the acquired user feature.”
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Balakier et al. US 2017/0035659 - The container has a schedule display (204) mounted within a threaded cap that includes a circularly ordered set of a schedule elements (24), where each schedule element including an indication.
Baarman et al. US 2016/0128906 - A pill dispensing system that includes pill packages that can be used to dispense pills manually or with a dispenser system to provide enhanced functionality.
Mehregany US 2019/0197872 - A method and apparatus for monitoring drug-regimen compliance is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858